DETAILED ACTION
 This action is responsive to the following communication: the application filed Nov. 18, 2020.  Claims 1-20 are now allowable based on Examiner’s amendments. 

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed June 30, 2021 and Nov. 18,2020.  These IDS have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with TOM TANIDA (Reg. no. 60453) on 09/21/2021.
The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
IN THE CLAIMS
	1.  (Currently Amended)  A functional safety system, comprising:
	a first power source apparatus configured to generate a first power source voltage on a basis of an external power source;
	a first power source monitoring apparatus configured to receive the first power source voltage, and monitor the first power source voltage;

	a second power source apparatus configured to generate a second power source voltage on a basis of the external power source;
	a second power source monitoring apparatus configured to receive the second power source voltage, and monitor the second power source voltage;
	a second semiconductor device configured to receive the second power source voltage to operate on a basis of the second power source voltage;
	a first interruption circuit controlled by the first semiconductor device;
	a second interruption circuit controlled by the second semiconductor device; and
	a motor configured to receive a driving signal via the first interruption circuit and the second interruption circuit to operate on a basis of the driving signal, 
	wherein the first power source monitoring apparatus includes a first voltage converting circuit, a second voltage converting circuit, a first comparator circuit, and a second comparator circuit,
	wherein the second semiconductor device has a first target voltage target voltage 
	wherein the first voltage converting circuit is configured to generate a first detected voltage from the first power source voltage on a basis of a first switching signal supplied from the second semiconductor device, and apply the first detected voltage to the first comparator circuit,
	wherein the second voltage converting circuit is configured to generate a second detected voltage from the first power source voltage on a basis of the first switching signal, and apply the second detected voltage to the second comparator circuit,
	wherein the first comparator circuit is configured to compare the first detected voltage with a first reference voltage, and supply a first voltage monitoring result to the second semiconductor device in accordance with a comparison result,
	wherein the second comparator circuit is configured to compare the second detected voltage with the first reference voltage, and supply a second voltage monitoring result to the second semiconductor device in accordance with a comparison result, and
target voltage target voltage 

	2.  (Currently Amended) The functional safety system according to claim 1,
	wherein the second power source monitoring apparatus includes a third voltage converting circuit, a fourth voltage converting circuit, a third comparator circuit, and a fourth comparator circuit,
	wherein the first semiconductor device has a third target voltage target voltage 
	wherein the third voltage converting circuit is configured to generate a third detected voltage from the second power source voltage on a basis of a second switching signal supplied from the first semiconductor device, and apply the third detected voltage to the third comparator circuit,
	wherein the fourth voltage converting circuit is configured to generate a fourth detected voltage from the second power source voltage on a basis of the second switching signal, and apply the fourth detected voltage to the fourth comparator circuit,
	wherein the third comparator circuit is configured to compare the third detected voltage with a second reference voltage, and supply a third voltage monitoring result to the first semiconductor device in accordance with a comparison result,
	wherein the fourth comparator circuit is configured to compare the fourth detected voltage with the second reference voltage, and supply a fourth voltage monitoring result to the first semiconductor device in accordance with a comparison result, and
	wherein the first semiconductor device is configured to control the first interruption circuit so as to block the driving signal to be supplied to the motor in a case where the third voltage monitoring result is different from the third target voltage target voltage 

	3.  (Currently Amended)  The functional safety system according to claim 2, 
	wherein the first target voltage 
target voltage 
	wherein the first detected voltage includes a first divided voltage and a second divided voltage,
	wherein the second detected voltage includes a third divided voltage and a fourth divided voltage,
	wherein the first voltage monitoring result includes a first result value and a second result value,
	wherein the second voltage monitoring result includes a third result value and a fourth result value,
	wherein the first voltage converting circuit is configured to apply the first divided voltage to the first comparator circuit as the first detected voltage in a case where the first switching signal is in a Low level, 
	wherein the first voltage converting circuit is configured to apply the second divided voltage to the first comparator circuit as the first detected voltage in a case where the first switching signal is in a High level,
	wherein the second voltage converting circuit is configured to apply the third divided voltage to the second comparator circuit as the second detected voltage in a case where the first switching signal is in the Low level,
	wherein the second voltage converting circuit is configured to apply the fourth divided voltage to the second comparator circuit as the second detected voltage in a case where the first switching signal is in the High level,
	wherein the first comparator circuit is configured to compare the first divided voltage with the first reference voltage and supply the first result value to the second semiconductor device as the first voltage monitoring result in a case where the first switching signal is in the Low level,
	wherein the first comparator circuit is configured to compare the second detected voltage with the first reference voltage and supply the second result value to the second semiconductor device as the first voltage monitoring result in a case where the first switching signal is in the High level,

	wherein the second comparator circuit is configured to compare the fourth detected voltage with the first reference voltage and supply the fourth result value to the second semiconductor device as the second voltage monitoring result in a case where the first switching signal is in the High level,
	wherein the second semiconductor device is configured to control the second interruption circuit so as to block the driving signal to be supplied to the motor in a case where the first result value is different from the first value or the third result value is different from the third value, and
	wherein the second semiconductor device is configured to control the second interruption circuit so as to block the driving signal to be supplied to the motor in a case where the second result value is different from the second value or the fourth result value is different from the fourth value.

	4.  (Original)  The functional safety system according to claim 3, wherein the first switching signal is configured to switch between the High level and the Low level at regular intervals.

	5.   (Original)  	The functional safety system according to claim 3, 
	wherein a value of the first divided voltage is different from a value of the second divided voltage,
	wherein a value of the third divided voltage is different from a value of the fourth divided voltage,
	wherein a value of the first divided voltage is different from a value of the third divided voltage, and
	wherein a value of the second divided voltage is different from a value of the fourth divided voltage.


	a third power source apparatus configured to generate a third power source voltage on a basis of the external power source; and
	a third semiconductor device configured to receive the third power source voltage to operate on a basis of the third power source voltage,
	wherein the third semiconductor device is configured to supply the driving signal to the motor via the first and second interruption circuits.

	7.  (Original)  The functional safety system according to claim 3, wherein the first semiconductor device and the second semiconductor device execute intercommunication with each other at regular intervals to monitor operations each other.

	8.  (Original)  The functional safety system according to claim 7, wherein timing when the intercommunication is executed is same as timing when a potential level of the first switching signal is varied.

	9.  (Original)  The functional safety system according to claim 3,
	wherein the first voltage converting circuit includes:
	a first resistor connected to a voltage node to which the first power source voltage is applied;
	a second resistor connected to the voltage node in parallel to the first resistor and arranged between the voltage node and a first detected voltage node;
	a third resistor connected to the second resistor in series via the first detected voltage node and arranged between the first detected voltage node and a ground voltage node; and
	a first switch arranged between the first detected voltage node and the first resistor,
	wherein the second voltage converting circuit includes:
	a fourth resistor connected to the voltage node and arranged between the voltage node and a second detected voltage node;
	a fifth resistor connected to the fourth resistor in series via the second detected voltage node and arranged between the second detected voltage node and the ground voltage node;
	a sixth resistor connected to the ground voltage node in parallel to the fifth resistor; and

	wherein the first comparator circuit is connected to the first detected voltage node,
	wherein the second comparator circuit is connected to the second detected voltage node, and
	wherein each of the first and second switches is set to either an ON state or an OFF state in accordance with the first switching signal.

	10.  (Currently Amended)  A functional safety system, comprising:
	a first power source apparatus configured to generate a first power source voltage on a basis of an external power source and apply the first power source voltage to a first power source wiring;
	a first power source monitoring apparatus connected to the first power source wiring, the first power source monitoring apparatus being configured to monitor an electrical potential of the first power source wiring;
	a first semiconductor device connected to the first power source wiring, the first semiconductor device being configured to operate on a basis of the first power source voltage;
	a second power source apparatus configured to generate a second power source voltage on a basis of the external power source to apply the second power source voltage to a second power source wiring;
	a second power source monitoring apparatus connected to the second power source wiring, the second power source monitoring apparatus being configured to monitor an electrical potential of the second power source wiring;
	a second semiconductor device connected to the second power source wiring, the second semiconductor device being configured to operate on a basis of the second power source voltage;
	a first interruption circuit controlled by the first semiconductor device;
	a second interruption circuit controlled by the second semiconductor device; and
	a motor configured to receive a driving signal via the first interruption circuit and the second interruption circuit to operate on a basis of the driving signal, 
	wherein the first power source monitoring apparatus includes a first voltage converting circuit, a second voltage converting circuit, a first comparator circuit, and a second comparator circuit,
target voltage target voltage 
	wherein the first voltage converting circuit is configured to generate a first detected voltage from the first power source voltage on a basis of a first switching signal supplied from the second semiconductor device, and apply the first detected voltage to the first comparator circuit,
	wherein the second voltage converting circuit is configured to generate a second detected voltage from the first power source voltage on a basis of the first switching signal, and apply the second detected voltage to the second comparator circuit,
	wherein the first comparator circuit is configured to compare the first detected voltage with a first reference voltage, and supply a first voltage monitoring result to the second semiconductor device in accordance with a comparison result,
	wherein the second comparator circuit is configured to compare the second detected voltage with the first reference voltage, and supply a second voltage monitoring result to the second semiconductor device in accordance with a comparison result, and
	wherein the second semiconductor device is configured to control the second interruption circuit so as to block the driving signal to be supplied to the motor in a case where the first voltage monitoring result is different from the first target voltage target voltage 

	11.  (Original)  The functional safety system according to claim 10,
	wherein the first detected voltage varies on a basis of a potential level of the first switching signal, and
	wherein the second detected voltage varies on a basis of the potential level of the first switching signal.

	12.  (Original)  The functional safety system according to claim 11,
	wherein the first voltage converting circuit includes:
	a first resistor connected to the first power source wiring;
	a second resistor connected to the first power source wiring in parallel to the first resistor and arranged between the first power source wiring and first detected voltage node;

	a first switch arranged between the first detected voltage node and the first resistor,
	wherein the second voltage converting circuit includes:
	a fourth resistor connected to the first power source wiring and arranged between the first power source wiring and second detected voltage node;
	a fifth resistor connected to the fourth resistor in series via the second detected voltage node and arranged between the second detected voltage node and the ground voltage node;
	a sixth resistor connected to the ground voltage node in parallel to the fifth resistor; and
	a second switch arranged between the second detected voltage node and the sixth resistor,
	wherein the first comparator circuit is connected to the first detected voltage node,
	wherein the second comparator circuit is connected to the second detected voltage node, and
	wherein each of the first and second switches is set to either an ON state or an OFF state in accordance with the first switching signal.

	13.  (Currently Amended)  The functional safety system according to claim 11,
	wherein the second power source monitoring apparatus includes a third voltage converting circuit, a fourth voltage converting circuit, a third comparator circuit, and a fourth comparator circuit,
	wherein the first semiconductor device has a third target voltage target voltage 
	wherein the third voltage converting circuit is configured to generate a third detected voltage from the second power source voltage on a basis of a second switching signal supplied from the first semiconductor device, and apply the third detected voltage to the third comparator circuit,
	wherein the fourth voltage converting circuit is configured to generate a fourth detected voltage from the second power source voltage on a basis of the second switching signal, and apply the fourth detected voltage to the fourth comparator circuit,

	wherein the fourth comparator circuit is configured to compare the fourth detected voltage with the second reference voltage, and supply a fourth voltage monitoring result to the first semiconductor device in accordance with a comparison result, and
	wherein the first semiconductor device is configured to control the first interruption circuit so as to block the driving signal to be supplied to the motor in a case where the third voltage monitoring result is different from the third target voltage target voltage 

	14.  (Original)  The functional safety system according to claim 13,
	wherein the third detected voltage varies on a basis of a potential level of the second switching signal, and
	wherein the fourth detected voltage varies on a basis of the potential level of the second switching signal.

	15.  (Currently Amended)  A functional safety system, comprising:
	a first power source apparatus configured to generate a first power source voltage on a basis of an external power source;
	a power source monitoring apparatus configured to receive the first power source voltage, and monitor the first power source voltage;
	a first semiconductor device configured to receive the first power source voltage to operate on a basis of the first power source voltage;
	a second power source apparatus configured to generate a second power source voltage on a basis of the external power source;
	a second semiconductor device configured to receive the second power source voltage to operate on a basis of the second power source voltage;
	an interruption circuit controlled by the second semiconductor device; and
	a motor configured to receive a driving signal via the interruption circuit to operate on a basis of the driving signal, 

	wherein the second semiconductor device has a first value and a second value as a target voltage 
	wherein the voltage converting circuit is configured to generate a first divided voltage from the first power source voltage on a basis of a switching signal with a Low level, which is supplied from the second semiconductor device, and apply the first divided voltage to the comparator circuit,
	wherein the voltage converting circuit is configured to generate a second divided voltage from the first power source voltage on a basis of the switching signal with a High level, and apply the second divided voltage to the comparator circuit,
	wherein the comparator circuit is configured to compare the first divided voltage with a reference voltage to supply a first result value to the second semiconductor device on a basis of a comparison result thereof,
	wherein the comparator circuit is further configured to compare the first divided voltage with the reference voltage to supply a second result value to the second semiconductor device on a basis of a comparison result thereof, and
	wherein the second semiconductor device is configured to control the interruption circuit so as to block the driving signal to be supplied to the motor in a case where the first result value is different from the first value or the second result value is different from the second value.

	16.  (Original)  The functional safety system according to claim 15, wherein the first divided voltage has a value different from that of the second divided voltage.

	17.  (Original)  The functional safety system according to claim 15,
	wherein the comparator circuit is configured to supply the first result value to the second semiconductor device when the switching signal is in the Low level,
	wherein the comparator circuit is configured to supply the second result value to the second semiconductor device when the switching signal is in the High level,
	wherein the second semiconductor device is configured to compare the first result value with the first value when the switching signal is in the Low level, and


	18.  (Original)  The functional safety system according to claim 17,
	wherein the voltage converting circuit includes:
	a first resistor connected to a voltage node to which the first power source voltage is applied;
	a second resistor connected to the voltage node in parallel to the first resistor and arranged between the voltage node and a detected voltage node;
	a third resistor connected to the second resistor in series via the detected voltage node and arranged between the detected voltage node and a ground voltage node; and
	a switch arranged between the detected voltage node and the first resistor, and
	wherein the switch is set to either an ON state or an OFF state in accordance with the switching signal.

	19.  (Original)  The functional safety system according to claim 18, wherein the first semiconductor device and the second semiconductor device execute intercommunication with each other at regular intervals to monitor operations each other.

	20.  (Original)  The functional safety system according to claim 19, wherein timing when the intercommunication is executed is same as timing when a potential level of the switching signal is varied.


        				REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “wherein the second comparator circuit is configured to compare the second detected voltage with the first reference voltage, and supply a second voltage monitoring result to the second semiconductor device in accordance with a comparison result, and
wherein the second semiconductor device is configured to control the second interruption circuit so as to block the driving signal to be supplied to the motor in a case where the first voltage monitoring result is different from the first expected value or the second voltage monitoring result is different from the second expected value.”.

Claim 10   is allowable among other elements and details, but for at least the reason, “wherein the second comparator circuit is configured to compare the second detected voltage with the first reference voltage, and supply a second voltage monitoring result to the second semiconductor device in accordance with a comparison result, and
wherein the second semiconductor device is configured to control the second interruption circuit so as to block the driving signal to be supplied to the motor in a case where the first voltage monitoring result is different from the first expected value or the second voltage monitoring result is different from the second expected value.”.

Claim 15   is allowable among other elements and details, but for at least the reason, “wherein the comparator circuit is further configured to compare the first divided voltage with the reference voltage to supply a second result value to the second semiconductor device on a basis of a comparison result thereof, and

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Looby  et al. (US 2017/0141714), describes an isolation switch driver includes a control circuit to control conduction of an isolation switch and a voltage monitor circuit to monitor a control voltage coupled to the isolation switch and to generate a fault indication if the control voltage is less than a predetermined threshold.
Carlson et al. (US 2012/0138752), discloses a vibration generating apparatus with high yield, low cost, and can exhibit vibration tactile haptic effects even with variation in the natural frequency of a mechanical vibrator, including a damping system having a damping ratio.
Takata et al. (US 2007/0091063), discloses an engine control apparatus and particularly to an engine control apparatus that raises the reliability of a 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571)-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.